DETAILED ACTION
1. 	This Office Action is in response to the Arguments/Remarks filed on 4/12/2021. Claims 1-20 are pending in the application. 

Claim Analysis
2.	Summary of Claim 1:
A modified conjugated diene-based polymer having: 

a unimodal molecular weight distribution curve measured by gel permeation chromatography (GPC), 

molecular weight distribution (PDI; MWD) of less than 1.7, 

a Si content of 100 ppm or more based on a total weight of the modified conjugated diene- based polymer, 

and the modified conjugated diene-based polymer comprising a repeating unit derived from an aromatic vinyl monomer in an amount of 15 wt% or more and less than 30 wt% based on the total weight of the modified conjugated diene-based polymer.

 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US PG Pub 2016/0355612 A1 as listed on the IDS dated 3/16/2021).
Regarding claims 1, 5, 14, Chun et al. teach a modified conjugated diene based polymer comprising a vinyl aromatic monomer wherein the modified conjugated diene polymer has a single peak molecular weight distribution of 1.5 or more, as measured by using GPC (claim 13), wherein in a preferred embodiments the PDI is 1.5 and 1.4 (Table 1, Ex. 1, 3, 5-6) thereby reading on the claimed range of less than 1.7 and from 1.0 to less than 1.7, wherein the single peak reads on the unimodal molecular weight distribution curve as required by the instant claim, wherein the vinyl aromatic monomer is used in an amount of 0 to 4 wt%, preferably 15 to 40 wt% [0050] thereby reading on the claimed range of 15 wt% or more and less than 30 wt% as required by the instant claim, wherein the modified conjugated diene based polymer has been modified by an aminosiloxane compound [0009].  
Chun et al. are silent regarding the Si content in the modified conjugated diene-based polymer.
However, Chun et al. teach the same modifier (aminosiloxane) as used in the instant application [0035]. Chun et al. also teach the amount of initiator to modifier can be adjusted in order to obtain the desired molecular weight [0025-0026]. Therefore, the amounts of the modifier and thereby the amount of the Si can be optimized to reach the desired molecular weight via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
 Regarding claims 2 and 3, Chun et al. teach a repeating unit derived from a conjugated diene based monomer and a functional group derived from a modifier [0042] wherein the modified 
Regarding claim 4, Chun et al. teach the modified conjugated diene based polymer has a single peak in a molecular weight range from 10,000 to 10,000,000 g/mol [0043].
 Chun et al. and the claims differ in that Chun et al. do not teach the exact same range of the number average molecular weight or the weight average molecular weight as recited in the instant claim.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Chun et al. (10,000 to 10,000,000 g/mol) overlap the instantly claimed range (1,000 to 2,000,000 g/mol and 1,000 g/mol to 3,000,000 g/mol) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference MPEP 2144.05.
Regarding claims 6 and 13, Chun et al. teach the Mooney viscosity in a preferred embodiments is 88, 69, 85 and 87 (Table 1, Ex. 1, 3, 5-6) thereby reading on the claimed range of 30 or more and 40 to 150.
Regarding claim 7, Chun et al. teach a modified conjugated diene based polymer comprising a vinyl aromatic monomer wherein the modified conjugated diene polymer has a single peak molecular weight distribution of 1.5 or more, as measured by using GPC (claim 13), wherein in a preferred embodiments the PDI is 1.5 and 1.4 (Table 1, Ex. 1, 3, 5-6) thereby reading on the claimed range of less than 2.1 and the unimodal molecular weight distribution curve, wherein the vinyl aromatic monomer is used in an amount of 0 to 4 wt%, preferably 15 to 40 wt% [0050] thereby reading on the claimed range 
Chun et al. are silent regarding the Si content in the modified conjugated diene-based polymer.
However, Chun et al. teach the same modifier (aminosiloxane) as used in the instant application [0035]. Chun et al. also teach the amount of initiator to modifier can be adjusted in order to obtain the desired molecular weight [0025-0026]. Therefore, the amounts of the modifier and thereby the amount of the Si can be optimized to reach the desired molecular weight via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
Chun et al. and the claims differ in that Chun et al. do not teach the exact same range of the number average molecular weight as recited in the instant claim.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Chun et al. (10,000 to 10,000,000 g/mol) overlap the instantly claimed range (250,000 g/mol to 700,000 g/mol) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of 
Regarding claims 8-12, Chun et al. teach a rubber composition and a filler [0003] wherein the filler is in an amount of from 0.1 to 200 parts by weight based on 100 parts by weight of the modified conjugated diene based polymer and wherein the filler is silica-based or carbon black [0061].
Regarding claim 13, Chun et al. teach the diene monomer used in an amount of from 60 to 100 wt% [0019] thereby reading on the claimed range of greater than 0 to 1 wt%. 
Regarding claims 16 and 20, Chun et al. teach the aminosiloxane compound contains at least one oxygen or nitrogen [0038].
Regarding claim 17, Chun et al. teach the filler is silica as set forth above for claims 8-12, and further teach the coupling agent contains silica [0009].
Regarding claim 18, Chun et al. teach a substantially similar method of preparing the modified conjugated diene based polymer, wherein the multifunctional anionic polymerization initiator may include an organo-alkali metal compound having two or more organometals that may be dissolved in a hydrocarbon solvent [0022] and reacted with a modifier [0026], wherein three reactors are utilized [0067] in a continuous process [0113].
Regarding claim 19, Chun et al. teach a temperature of 80 C (Example 1, [0067]).
 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

6.	Claims 1, 2, 4 – 7, 12 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 7 – 13 and 16-17 of copending Application No. 16/475,525 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are both drawn to a modified conjugated diene based polymer having a unimodal molecular weight distribution, an overlapping molecular weight distribution (of 1.0 or more and less than 1.7) and an Si content of 100 ppm or more. Although the reference application does not require any particular repeating unit derived from an aromatic vinyl monomer, the scope of the instant application overlaps with the scope of the reference application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
7.	Applicant’s arguments, see p. 1-3, filed 4/12/2021, with respect to the 103 rejections over Hayata et al. have been fully considered and are persuasive.  The rejections over claims 1-10 in view of Hayata et al. have been withdrawn.  However, upon further consideration of the information disclosure statement filed on 4/3/2021, a new ground of rejection is made in view of Chun et al. 

Conclusion
8.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/16/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763